Citation Nr: 0603692	
Decision Date: 02/08/06    Archive Date: 02/22/06	

DOCKET NO.  01-04 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
disability. 

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1981 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the VARO 
in Cleveland that denied entitlement to service connection 
for a left knee disability.  The rating decision also granted 
service connection for PTSD and assigned a disability of 10 
percent, effective October 29, 1999, the date of receipt of 
the veteran's claim for service connection for PTSD.  The 
record shows that the case was remanded by the Board in 
August 2001 for further development.  Additional evidence was 
reviewed and by rating decision dated in January 2004, the 10 
percent rating was increased to 50 percent for the PTSD, 
effective May 9, 2002.  The case was again remanded by the 
Board in May 2004 primarily for procedural purposes.  It has 
been returned to the Board for appellate review.  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal..."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the question of the veteran's 
entitlement to a higher initial disability for his PTSD is 
still in appellate status.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the law and has obtained and developed all 
evidence necessary for an equitable disposition of the 
veteran's claims.  

2.  The competent medical evidence of record does not show 
the veteran has a left knee disability attributable to his 
active service or that it is causally related to any service-
connected disability.

3.  For the period since October 29, 1999, the veteran's PTSD 
has been manifested by various symptoms productive of 
difficulty in establishing and maintaining effective work and 
social relationships.



CONCLUSIONS OF LAW

1.  The veteran does not have a left knee disability that was 
incurred in or aggravated by active service, and the 
incurrence or aggravation of arthritis of the knee during 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

2.  The criteria for an evaluation of 50 percent, but not 
more, for PTSD from October 29, 1999, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b).

A review of the record discloses that the case was remanded 
by the Board in May 2004 specifically for compliance with the 
VCAA.  The veteran was sent a letter in May 2004 informing 
him that his claims with regard to a left knee disorder and 
PTSD were being worked on by VA.  He was told what evidence 
was still needed from him with regard to each issue.  He was 
specifically informed that if "you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This communication satisfied the second and third 
elements of the duty to notify by advising the veteran of the 
types of evidence he was responsible for obtaining and of the 
types of evidence VA would undertake to obtain.  The letter 
explained that VA would help the veteran get evidence, but 
told him he was still responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them for the individual or agency in control of 
them.

With respect to the fourth element, as noted above, the 2004 
VCAA letter asked the veteran to send any evidence in his 
possession that pertains to the claims.  This information 
therefore provided him with adequate notice of the fourth 
element of the duty to notify.

With regard to the duty to assist, the VCAA requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  This duty to assist contemplates that VA 
will help a claimant obtain records relevant to a claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c) (4).

In the instant case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
VA medical records, as well as Social Security Administration 
records and associated them with the claims file.  In 
addition, the veteran has been afforded various VA 
examinations to evaluate his conditions.  There is no 
suggestion on the current record that there remains evidence 
that is pertinent to the matters on appeal that has yet to be 
secured.  The Board notes that the case has been remanded by 
the Board twice already, and the Board believes that further 
delay in the evidentiary process would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to the requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
the evidence supporting the results in a particular case; 
such actions that would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided.)  See also Mayfield  v. Nicholson, 
19 Vet. App. 102 (2005).

Legal Criteria for Service Connection.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, Naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.

When a veteran served for at least ninety (90) days during a 
period of war and manifests degenerative joint disease 
(arthritis) to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay testimony of service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus or relationship between a current disability and 
the inservice disease or injury.  Sheddon v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110 (2002); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or not 
persuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to a determination of 
the matter, the benefit of the doubt shall be given to each 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  Reasonable doubt is doubt that 
exists because of an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports a claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  See Gilbert, 1 Vet. 
App. at 54.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App.492, 494 (1992).

Analysis.

Initially, the Board notes that in addition to PTSD, service 
connection is in effect for:  Residuals of an injury to the 
left foot with bony spurring over the dorsum of the foot, 
rated as 10 percent disabling since May 5, 1992; and scarring 
from a laceration of the left leg, rated as 10 percent 
disabling since May 5, 1992.  The veteran essentially argues 
that he has a left knee disability at this time that is 
either directly related to his active service or, in the 
alternative, that is causally related to his service-
connected disabilities involving the left lower extremity.

A review of the service medical records does not show 
involvement of the left knee  at the times the veteran was 
seen for treatment and evaluation of the laceration of the 
left lower extremity or an injury of the left foot with bony 
spur over the dorsum of the foot.  The veteran was seen for 
various complaints following involvement in a motor vehicle 
accident in January 1985.  The complaints included pain in 
the left knee.  However, no problem with the knee was noted 
on clinical examination.  At the time of a visit on March 28, 
1985 for complaints of sharp pains and a tearing sensation to 
the posterior left leg, gait was within normal limits.  The 
knee exhibited no swelling, ankylosis, rubor, kellar, or 
crepitus.  There was a good range of motion without 
discomfort.  X-ray studies showed no gross abnormalities.  
The only assessment  made was of myalgia.

The post service medical evidence includes the report of an 
examination accorded the veteran in May 1993.  Reference was 
made to the fact that the veteran had sustained a shrapnel 
wound to the lower left leg while stationed in Beirut, 
Lebanon, in November 1983.  He developed an infection that 
cleared completely.  During the remainder of time in service 
he complained of problems with the left leg.  Findings were 
made with regard to residuals of a shrapnel wound to the left 
lower leg and residuals of an injury to the left foot, no 
mention was made of a left foot disorder.  An X-ray study of 
the left tibia/fibula at that time showed no bone or joint 
abnormality.  The impression was a negative study.

VA medical evidence of record discloses that in July 1999 the 
veteran was seen for the first time for a complaint involving 
the left knee.  He stated he had had left knee pain radiating 
to the left foot for the past two days.  He indicated he had 
been doing work that involved heavy lifting and bending.  An 
assessment was made of chondromalacia of the patella.

The subsequent medical evidence reveals a primary diagnosis 
of chondromalacia of the left patella.

The evidence includes a September 2003 communication from a 
VA physician.  The veteran stated that his left knee had been 
giving him difficulty since 1984 shortly after he sustained 
an injury to the left foot.  He claimed that within a year he 
began to have knee problems.  He stated he had been favoring 
his left side for quite some time and he reported having had 
falls about 3 to 4 times a year.  He also described walking 
and episodes of giving way.  It was noted he had undergone 
knee arthroscopy in 2001 by VA and a Grade IV patellofemoral 
chondromalacia had been documented.

X-ray studies of the knee showed essentially normal bony 
alignment.  There was no evidence of advanced degenerative 
changes evident on the X-ray study.  The examination 
impressions included chondromalacia of the left knee 
patellofemoral joint.

In a November 2003 addendum to the report of the examination 
mentioned above, the VA physician stated that the physician 
who conducted the examination agreed with a statement that 
the patellofemoral arthritic changes the veteran had were "at 
least as likely related to his service-connected condition."

However, in a December 2003 communication, an orthopedic 
resident and the physician who conducted the September 2003 
examination noted that they had reviewed the entire claims 
folder.  It was indicated that review of the folder included 
reading about the accident that occurred in 1985 when the 
veteran complained of sharp pain in the posterior left leg.  
It was stated that from that note, the physician indicated he 
did not see any specific complaints made with regards to the 
anterior aspect of the knee.  It was specifically stated that 
it was noted on the examination that the veteran did not have 
any swelling, ankylosis or crepitus and range of motion of 
the knee was without discomfort.  Reference was made to the 
next documentation in the claims folder with regard to pain 
in the left lower extremity being in 1999 with a diagnosis 
made of patellofemoral syndrome.  The review stated there 
were no records of knee complaints between 1985 and 1999.  It 
was noted the complaint in 1999 followed an incident where 
the veteran was tiling a floor while working.  It was further 
related the veteran had worked in construction from 1991 to 
1999.  Reference was made to an arthroscopic procedure in 
2001 that showed patellofemoral arthritis.  The examiner 
stated that upon review of the medical records during 1983, 
there was a diagnosis of left leg cellulitis and 
hospitalization.  The examiner stated that "I do not 
specifically see any documentation however of anterior knee 
pain or patellofemoral pain at that time.  Patient only 
reports this by history and is a discrepancy between the 
history that he has and the documentation in his C-file.  I 
do not see any objective findings that patient had anterior 
knee pain, which would be related to patellofemoral arthritis 
during his time in the military.  I can only say that given 
this, it is possible that he had some patellofemoral symptoms 
at the time of his military duty, but once again I could find 
no objective findings for complaints of anterior knee pain 
during that time.  I find that it is less likely than not 
that his anterior knee pain is related to service-connected 
disability."

In view of the foregoing, and following its own longitudinal 
review of the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a left knee disability.

The Board notes that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claim itself and medical treatment during and 
after military service, as evidence whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and cause of the disease or disability, the amount of 
time that elapsed since military service, and other relevant 
facts in considering a claim for service connection.  Id.; cf 
Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.

The Board has reviewed the comments from the VA physicians in 
2003 regarding the etiology of the veteran's left knee 
patellofemoral arthritis.  While it was noted by one 
physician in November 2003 that the veteran's patellofemoral 
arthritic changes were at least as likely related to his 
service-connected condition, that apparently being the left 
foot injury, it appears this comment was made based on 
history given by the veteran, a history that as noted by 
another VA physician in his December 2003 comment is not 
fully documented by the more contemporaneous evidence of 
record.  The physician who opined in December 2003 that it 
was less likely than not that the veteran's anterior knee 
disability was related to any service-connected disorder 
indicated that he had reviewed the entire claims folder, 
including the aforementioned opinion, and noted that at the 
time of the left leg injury in service in 1985, there were no 
specific complaints made with regard to the anterior aspect 
of the knee.  In fact, the examiner stated, there was no 
swelling, ecchymosis, or crepitus, and range of motion of the 
knee was normal and without discomfort.  He further indicated 
there were no records of any knee complaints whatsoever 
between 1985 and 1999.  When the veteran was seen in 1999, 
years following service, reference was made to problems 
sustained with the knee while at work.  The Board accords 
great probative value to the opinion of the VA physician in 
December 2003 since he had access to review the entire claims 
folder.  Further, he cited to specific history and clinical 
findings particular to the veteran.  Also, as the record 
indicates, the medical records for many years following 
service are negative for complaints or findings of any left 
knee problem.

The veteran has indicated that he learned to deal with his 
knee problems over the years.  However, statements from him 
and relatives like him who are without medical training, are 
not competent to comment on medical matters such as diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  (Medical diagnosis and causation involve medical 
questions that are beyond the range of common experience and 
knowledge and require the special knowledge and experience of 
a trained medical professional).  See also 38 C.F.R. 
§ 3.159(b)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinion).  Hence, any lay assertions from the 
veteran or others have no probative value.

In essence, the Board finds the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for a left knee disability.  



Increased Rating for PTSD.

Disability ratings are based upon the average impairment of 
earning capacity as determined by the VA's Schedule for 
Rating Disabilities (Rating Schedule), and are identified by 
separate rating codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present is to include 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) as in this case, and 
a claim for an increased rating.  It also indicated that in 
the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Psychiatric disorders, including PTSD, are rated under a 
general rating formula for mental disorders.  The criteria 
under that formula for ratings of 10 percent or higher are as 
follows:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous 
medication...10 percent.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)...30 percent.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships...50 percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, or properly, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships...70 percent.

Total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name...100 
percent.

In assessing the evidence of record, it is important to note 
that the global assessment of functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (DSM-IV), 
page 32).

A score of 61 to 70 is appropriate when there are some "mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."

A score of 51 to 60 is appropriate when there are "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning."

A score of 41 to 50 is appropriate when there are "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment of 
social, occupational, or school functioning."

A score of 31 to 40 is appropriate when there is some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, daily 
relations, judgment, thinking, or mood."

Based on a longitudinal review of the evidence of record 
since the date of receipt of the veteran's claim for service 
connection, the Board finds that a disability rating of 50 
percent, but not more, is reasonably warranted for the entire 
appeal period since October 29, 1999.  The next higher rating 
of 70 percent is not authorized during the appeal period 
because the evidence of record does not show the presence of 
psychiatric impairment with such symptoms as suicidal 
ideation, obsessional rituals, and other symptoms usually 
associated with the assignment of a 70 percent rating.  

The evidence reflects a number of psychiatric evaluations of 
the veteran since 2000.  The reports of mental health 
treatment and evaluation include the report of a VA 
psychiatric examination accorded the veteran in March 2000.  
The claims file was reviewed by the examiner.  The veteran 
was described as presenting with reports of experiencing 
recurrent intrusive recollections, recurrent distressing 
dreams, and a history of experiences of acting as if the 
event were recurring.  He also presented with avoidance of 
places or situations such as crowds or large buildings, and 
feelings of estrangement from others.  He reportedly 
experienced persistent symptoms of increased arousal, 
difficulty sleeping, irritability, and intense anger.  On 
examination at that time he was described as neat and well 
groomed.  He was cooperative and appropriate.  He related 
well.  He was alert and fully oriented.  He demonstrated a 
good fund of knowledge and an awareness of current events.  
There was no indication of memory or concentration 
impairment.  Affect was appropriate and normal in range and 
intensity.  Mood did not appear to be elated or depressed.  
He became tearful and agitated, however, when talking about 
the events when the Marine barracks were bombed in Beirut in 
October 1983.  He reported some occasional suicidal ideation, 
but that had decreased since he was on medication.  
Conversation was normal in pace.  There was no pressured 
speech.  He was coherent, relevant, and rational.  He gave no 
indication of looseness of association, tangentiality, or 
circumstantiality.  He showed good insight and judgment.  The 
Axis I diagnosis was PTSD.  There was no Axis II diagnosis.  
He was given a GAF score of 60.  

Other pertinent evidence includes a report of a VA outpatient 
visit in May 2001 for follow-up treatment of PTSD and 
depression.  The veteran was last seen in February 2001 and 
no medication changes were made at that time.  The veteran 
was determined to be appropriate for a PTSD residential 
treatment program, but he refused to enroll, indicating it 
was not a good time financially or in terms of his school 
schedule.  He complained that if he left school to enter the 
program, he would lose his school funding.  He referred to 
having some nightmares and having difficulty concentrating.  
He also described anxiety.  He did not express suicidal 
ideation because he did not want to leave his father and 
because he believed this would be a cop out to his friends.  

On examination he maintained eye contact.  Affect was 
restricted and mood was dysphoric.  Thought process was clear 
and logical.  There was no suicidal or homicidal ideation.  
Cognition was grossly intact.  He was given Axis I diagnoses 
of PTSD and a depressive disorder.  The GAF score was given 
as 50.  He was to continue psychotherapy at a local vet 
center.

When seen by the same psychiatrist in the VA mental health 
clinic in December 2001, it was noted the veteran had been 
started on medication for problems with nightmares and 
insomnia at the time of his May visit.  He said this helped, 
but following the terrorist attacks of September 11th, he 
stopped taking his medication because he wanted to have all 
his capacities in order to help keep himself safe.  He was 
continuing individual psychotherapy at a vet center.  

On examination he was described as alert and properly 
oriented.  Eye contact was fair.  Affect was restricted and 
mood was anxious.  Thought process was linear and logical.  
There was no homicidal or suicidal ideation.  Cognition was 
intact.  The Axis I diagnoses remained PTSD and depressive 
disorder.  His GAF score remained 50.

On January 16, 2002, in conjunction with evaluation by the 
Bureau of Disability Determinations, the veteran was referred 
for psychological evaluation.  He presented with complaints 
of depression, suicidal ideation, nightmares, flashbacks, 
intrusive memories of wartime experience, sleep difficulty, 
anger management problems, and impaired social relationships.  
There was no indication during the interview of any thought 
disorder.  The veteran was currently in his second year at a 
community college taking classes in Electrical Engineering.  
During the interview he was pleasant and cooperative.  He 
maintained satisfactory attention and concentration during 
testing.  The veteran was given an Axis I diagnosis of PTSD.  
He was given a GAF score of 62.  It was stated that his 
mental ability to relate to peers and supervisors or the 
public was "severely limited."  He had difficulty controlling 
his temper and getting along with others.  Test results and 
his self report indicated distress to others, 
hypersensitivity, confrontation, and aggressiveness.  The 
veteran's mental ability to understand, remember, and follow 
instructions was not impaired.  He displayed no problems with 
comprehension or memory during the testing.  

It was indicated the veteran's mental ability to withstand 
stress and pressures associated with day-to-day work activity 
was "moderately limited."  He had some limitations in his 
ability to handle interpersonal stress of working.  It was 
noted he probably worked best in positions where he worked 
independently and had little or no contact with the public.

However, at the time of the examination with a psychiatrist 
on May 9, 2002, the veteran was given a lower GAF score and 
his psychiatric impairment was described by the examiner as 
severe in degree.  The examiner reviewed a number of records 
dating from 1999 and noted those records reflected GAF scores 
between 51 and 80.  On current examination the veteran was 
properly oriented.  Recent and remote memory was intact.  
Delayed memory was impaired and recall after 5 minutes was 1 
of 3.  He had no problem with language, constriction, or 
following a simple three-step instruction.  Fund of general 
knowledge was intact.  He was given Axis I diagnoses of PTSD 
and dysthymic disorder.  He was given a GAF score of 45.  The 
examiner expressed the opinion that the veteran had a "severe 
combination of impairments that interfered with his ability 
to withstand the stress and pressures of ordinary work 
activity."  Reference was made to detachment from others, 
restricted affect, difficulty sleeping, irritability, 
impaired concentration, hypervigilance, and exaggerated 
startle response.  The examiner stated that he gave a GAF 
score of 45 because of the veteran's serious symptoms and 
impairments in social and occupational functioning.  He was 
aware there had been a variety of different GAF scores for 
the veteran, but he stated that having reviewed the veteran's 
records, it appeared to him that the veteran had "become 
increasingly symptomatic with time."  It was the examiner's 
opinion that, even with optimal therapy and treatment, the 
veteran's prognosis was guarded at best.  

Psychiatric evidence of record subsequent to that date 
includes a July 2002 statement from a counselor with whom the 
veteran had been associated since April 2000.  The individual 
stated he had been seeing the veteran on a weekly basis for 
PTSD purposes.  Reference was made to symptoms that included 
flashbacks, anger, depression, nightmares, difficulty 
concentrating, and social isolation.  The individual stated 
that the veteran had "severe" PTSD.

Based on a longitudinal review of the record, the Board finds 
the record shows service-connected PTSD impairment that most 
nearly comports with the criteria indicative of a 50 percent 
disability rating.   Opinions have been expressed that the 
veteran is not able to work, but the record reflects the 
presence of multiple medical problems, to include two 
possible heart attacks, in addition to the PTSD, the 
veteran's left knee problems, and his service-connected left 
lower extremity difficulties.   The veteran's GAF scores have 
ranged from a low of 45 to 80. Most scores have been in the 
range of the mid 50s to 60, scores that are usually 
indicative of impairment associated with the assignment of a 
50 percent rating.  The Board finds it reasonable to assign a 
50 percent rating for the entire appeal period.  Impairment 
associated with the next higher rating of 70 percent has not 
been demonstrated.  Also, there has been no showing of the 
need for periods of hospitalization for treatment or 
evaluation of the PTSD and the veteran appears to be able to 
take care of himself without much difficulty.


ORDER

Service connection for a left knee disorder, to include as 
secondary to service-connected disability is denied.

Entitlement to an initial evaluation of 50 percent for PTSD 
is granted, effective October 29, 1999.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


